 In the Matter of ARMOUR & COMPANYandLOCAL 261, MEAT CUTrERsUNIONIn the Matter of ARMOUR & COMPANYandUNITED PACKINGHOUSEWORKERS OFAMERICA, #49-A, C. I. O.0In the Matter Of ARMOUR AND COMPANYandUNITEDPACKINGHOUSEWORKERS OFAMERICA, LOCAL#49-A, C. I.O.Cases Nos. R-14493, R-142.4 and R-1425, respectivelyElection Ordered:run-off.SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESOctober 27,1939On September 14, 1939, the National Labor Relations Board,herein called the Board, issued a Decision and Direction of Elections 1in the above-entitled cases.The Direction of Elections directed thatan election by secret ballot be conducted within fifteen (15) days fromthe date of the Direction of Elections among all production andmaintenance employees of Armour & Company, herein called theCompany, at its 6th Street and 17th Street plants in Jersey City,New Jersey, including watchmen, employees performing checking,weighing, and clerical duties inside the plants where the productionand maintenance work is carried on, employees in the motive-powerdepartment, the mechanical department, and the garage department,shipping clerks, retail clerks, janitors, dishwasher and chef, yardgang, storeroom man, and laundry man, who were employed' bythe Company during the pay-roll period immediately preceding thedate of the Direction of Elections, including employees who, as ofsuch period, had been laid off less than 60 working days, employeeswho did not work during such pay-roll period because they were ill1 15 N.L. it B. 268.16 N. L.R. B., No. 60.574 ARMOUR & COMPANY575or on vacation, but excluding supervisory employees, assistant fore-men, all clerical help doing work in the Company offices, separateand apart from the production and maintenance workers, chemists,peddler salesmen, chauffeurs, T. Hannigan and any such employeeswho have since quit or been discharged for cause, to determine whetherthey desired to be represented by Meat Cutters Union, Local 261.,chartered by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, affiliated with the American Federation of Labor, orby United Packinghouse Workers of America, Local 81, chartered byPackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.The Direction of Elections further directed that elections by secretballot be conducted within fifteen (15) days from the date of theDirection of Elections among all clerical employees of the Companyat its branch house located at 147-07 94th Avenue, Jamaica, NewYork and at its branch house located at 96 North 6th Street, Brook-lyn, New York, including bookkeepers, cagemen, switchboard opera-tors, and general office help who were employed by the Companyduring the pay-roll period immediately preceding the date of theDirection of Elections, including employees who, as of such period,had been laid off less than 60 working days, employees who did notwork during such pay-roll period because they were ill or on vacation,but' excluding the manager, assistant manager, office manager, insidesalesmen, outside salesmen, and peddler salesmen and any such em-ployees who have since quit or been discharged for cause, to determineWhether or not they desired to be represented by United PackinghouseWorkers of America, Local #49-A, chartered by PackinghouseWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.22 Pursuant to the Decision of the Board inMatter of Armour and CompanyandUnitedPackinghouse Workers of America, Local#49-A,C.I.O., Case No.R-1426,15 N. L. R. B.268,which had been consolidated with the instant cases for purposes of hearing, theDirection of Elections also directed that an election by secret ballot be conducted withinfifteen(15) days from the date of the Direction of Elections among all clerical employeesdf the Company,as above defined,at its branch house located at 197 Fort Greene Place,Brooklyn,New York, to determine whether or not they desired to be represented byUnited PackinghouseWorkers of America, Local #49-A, chartered by Packinghouseworkers Organizing Committee,affiliatedwith the Congress of Industrial Organizations,for the purposes of collective bargaining.Pursuant to the Direction of Elections,an elec-tion by secret ballot was conducted under the direction and supervision of the RegionalDirector for the Second Region(New York City).On October 5, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued and duly served upon the parties an Election Reporton the ballot.Thereafter Packinghouse Workers Organizing Committee,affiliated with theCongress of Industrial Organizations,filed objections to the Election Report.No Report onObjections has been filed,and accordingly,we make no finding herein with respect to theresult of said election.In order to expedite the proceedings in the cases in which noobjections have been filed,we separately issue our Supplemental Decision,Second Directionof Election,and Certification of Representatives with respect to those cases. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Direction of Elections, an election by secret ballotwas conducted on September 29, 1939, among employees of the Com-pany within the appropriate unit at its 6th Street and 17th Streetplants, Jersey City, New Jersey, and elections by secret ballots wereconducted on September 28, 1939, among employees of the Companywithin the appropriate unit at its branch house located at 147-0794th Avenue, Jamaica, New York, and among employees of the Com-pany within the appropriate unit at its branch house located at 96North 6th Street, Brooklyn, New York. Said elections were con-ducted under the direction and supervision of the Regional Directorfor the Second Region (New York City). Full opportunity wasafforded all parties to the investigations to participate in the conductof the secret ballots and to make challenges.On October 5, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties an Election Report on theballots.In her report the Regional Director certified that the elec-tions were fairly and impartially conducted and that the ballots castwere duly and fairly counted under the supervision of her agentsand that there had been filed with her by the observers statements tothat effect.No objections or exceptions to the Election Report havebeen filed by any of the parties.sAs to the results of the secret ballots, the Regional Director reportedas follows :1. 6th Street and 17th Street plants, Jersey City, New JerseyTotal number eligible to vote-------------------------------- 543Total number of ballots cast--------------------------------- 511Total number of ballots counted----------------------------- 510Total number of ballots cast for Meat Cutters Union, Local 261,chartered by Amalgamated Meat Cutters and Butcher Work-men of North America, affiliated with the American Federa-tion of Labor---------------------------------------------213Total number of ballots cast for United Packinghouse Workersof America, Local 81, chartered by Packinghouse Workers Or-ganizing Committee,affiliated with the Congress of IndustrialOrganizations---------------------------------------------126Total number of ballots cast for neither labor organization__-_ 171Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------1Total number of challenged ballots---------------------------0O The Election Report also included the results of the election held in Case No.R-1426.Objections were filed to the Election Report in so far as the election held inthat case was concerned.See footnote2, supra. ARMOUR & COMPANY5772.Branch house, 147-07 94th Avenue, Jamaica, New YorkTotal number eligible to vote________________________________8Total number of ballots cast_________________________________8Total number of ballots counted_____________________________STotal number of ballots cast for United Packinghouse Workersof America, Local #49-A, chartered by Packinghouse Work-ers Organizing Committee, affiliated with the Congress of In-dustrialOrganizations -----------------------------------)Total number of ballots cast against United PackinghouseWorkers of America, Local #49-A, chartered by Packing-house Workers Organizing Committee, affiliated with the Con-gress of Industrial Organizations__________________________3Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________03.Branch house, 96 North 6th Street, Brooklyn, New YorkTotal number eligible to vote ----------------------------- -7Total number of ballots cast________________________________7Total number of ballots counted_____________________________7Total number of ballots cast for UnitedPackinghouseWorkersof America, Local #49-A, chartered by Packinghouse Work-ers Organizing Committee, affiliated with the Congress of In-dustrialOrganizations____________________________________4Total number of ballots cast against United PackinghouseWorkers of America, Local #49-A, chartered by Packing-house Workers Organizing Committee,affiliatedwith the Con-gress of Industrial Organizations__________________________3Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________0The Election Report reveals that in the election among the em-ployees of the Company at its 6th Street and 17th Street plants,Jersey City, New Jersey, neither Meat Cutters Union, Local 261, norUnited Packinghouse Workers of America, Local 81, have received amajority of the votes cast in the election.A majority of these em-ployees have, nonetheless, indicated a desire to bargain collectivelywith the Company.Meat Cutters Union, Local 261, which receivedthe greater number of votes validly cast in the election, has requestedthe holding of a run-off election.We find that the question con-cerning representation which has arisen can best be resolved by theholding of a run-off election in which the employees of the Companywithin the appropriate unit at its Jersey City plants will be giventhe opportunity to decide whether or not they desire to be repre-sented by Meat Cutters Union, Local 261.4We will so direct.'MatterofCoosBayLumber CompanyandLumber and Sawmill Workers Union,LocalNo. 2573, 16 N. L. R. B. 476. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Election Report further reveals that a majority of the em-ployees of the Company within the appropriate unit at its branchhouse located at 147-07 94th Avenue, Jamaica, New York, and a ma-jority of the employees of the Company within the appropriate unitat its branch house located at 96 North 6th Street, Brooklyn, NewYork, have cast their ballots for United Packinghouse Workers ofAmerica, Local #49-A.We shall therefore certify this organizationas the exclusive representative of employees within the appropriateunit at each of the aforesaid branch houses.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, it is herebyDiREcTm that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Armour & Company, at its 6th Street and 17th Street plants inJersey City, New Jersey, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Second Region, acting in thisspatter as an agent of the National Labor Relations Board, among:allemployees of Armour & Company ,it its 6th Street and 17th.Street plants in Jersey City, New Jersey, who were eligible to votein the election of September 29, 1939, excluding those who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Meat Cutters Union, Local 261, charteredby Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthatUnited PackinghouseWorkers ofAmerica, Local #49-A, chartered by Packinghouse Workers Or-ganizing Committee, affiliated with the Congress of Industrial Or-ganizations, has been designated and selected by a majority of all ARMOUR & COMPANY579clerical employees of Armour&Company at its branch house locatedat 147-07 94th Avenue, Jamaica, New York, including bookkeepers,cagemen, switchboard operators,and general office help, but excludingthe manager,assistant manager, office manager, inside salesmen, out-side salesmen,and peddler salesmen, as their representative for thepurposes of collective bargaining,and that, pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, United Pack-inghouse Workers of America, Local #49-A, chartered by Packing-house Workers Organizing Committee, affiliated with the Congress ofIndustrial Organizations,is the exclusive representative of all suchemployees for the purposes of collectivebargainingin respectto ratesof pay, wages,hours of employment,and other conditions ofemployment ;IT IS HEREBY CERTIFIEDthatUnited PackinghouseWorkers ofAmerica, Local #49-A, chartered by Packinghouse Workers Or-ganizing Committee,affiliatedwith the Congress of Industrial Or-ganizations,has been designated and selected by a majority of -all'.clerical employees of Armour & Company at its branch house locatedat 96 North 6th Street, Brooklyn, New York, including bookkeepers,eagemen, switchboard operators, and general office help, but exclud-ing the manager,assistant manager, office manager, inside salesmen,outside salesmen,and peddler salesmen, as their representative forthe purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) of the National Labor Relations Act, UnitedPackinghouseWorkers of America, Local #49-A, chartered byPackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations,is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay,wages, hours of employment,and otherconditions of employment.Mn. WILLIAM M. LEISERSON,concurring in part and dissenting inpart :I concur in the certifications in Case No. 1424 and Case No. 1425.In Case No. 1423, however, for reasonsstated in my dissentingopinion inMatter of Coos Bay Lumber Company '5I would not ordera run-off election.'Matter ofCoosBay Lumber CompanyandLumber and SawmillWorkersUnion,Local No. 2573.16 N. L.R. B. 476.